DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an ion implanter comprising: a beam generator that generates an ion beam; a beam scanner that performs reciprocating scan with the ion beam in a first direction; a platen driving device that performs reciprocating motion of a wafer in a second direction perpendicular to the first direction, while holding the wafer so that a wafer processing surface is irradiated with the ion beam subject to the reciprocating scan; and a control device that changes a beam scan speed in the first direction and a wafer motion speed in the second direction in accordance with a beam irradiation position in the first direction and the second direction at which the wafer processing surface is irradiated with the ion beam so that ions having a desired two-dimensional non-uniform dose distribution are implanted into the wafer processing surface, wherein in a case where the control device acquires a target pattern of the two-dimensional non-uniform dose distribution on the wafer processing surface, the control device generates a plurality of aggregate functions determined based on one-dimensional dose distributions in the first direction at a plurality of positions different in the second direction on the wafer processing surface, and correlation information associating the target pattern of the two-dimensional non-uniform 80Attorney Docket No.: 880503-0152-US01 dose distribution and the plurality of aggregate functions with each other, based on the target pattern, wherein the control device calculates an estimated pattern of the two-dimensional non-uniform dose distribution on the wafer processing surface when an ion implantation is simulated based on the plurality of aggregate functions and the correlation information, and generates a plurality of correction functions by modifying the plurality of aggregate functions so that the estimated pattern becomes similar to the target pattern, based on the estimated pattern, and wherein based on the plurality of correction functions and the correlation information, the control device changes the beam scan speed in the first direction and the wafer motion speed in the second direction, and implants the ions having the two-dimensional non-uniform dose distribution similar to the target pattern, into the wafer processing surface.
Due to their dependency, claims 2-17 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879